Citation Nr: 0718951	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for residuals of decompression chamber sickness of the right 
upper extremity, to include hyperesthesia of the right hand.  

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of  decompression chamber sickness of the right 
lower extremity.  

3.  Entitlement to an initial rating in excess of 20 percent 
for hyperesthesia of the right face with oral-buccal apraxia.  

4.  Entitlement to an initial rating in excess of 10 percent 
for chronic depression. 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs 
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to May 
1999.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a Department of Veterans 
Affairs (hereinafter VA) Regional Office (hereinafter RO).  
The case was remanded for additional development by the Board 
in December 2003, and the development requested therein has 
been accomplished.  Two additional issues before the Board in 
December 2003, entitlement to service connection for overuse 
syndrome of both hands and amenorrhea, were granted by the RO 
upon remand. 


FINDINGS OF FACT

1.  In June 2006, the veteran withdrew her appeal with 
respect to the issue of entitlement to an increased initial 
rating for residuals of decompression chamber sickness of the 
right upper extremity.   

2.  In June 2006, the veteran withdrew her appeal with 
respect to the issue of entitlement to an increased initial 
rating for residuals of decompression chamber sickness of the 
right lower extremity.  

3.  In June 2006, the veteran withdrew her appeal with 
respect to the issue of entitlement to an increased initial 
rating for hyperesthesia of the right face with oral-buccal 
apraxia.  

4.  In June 2006, the veteran withdrew her appeal with 
respect to the issue of entitlement to an increased initial 
rating for chronic depression.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
initial rating for residuals of decompression chamber 
sickness of the right upper extremity have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to the issue of 
entitlement to an increased initial rating for residuals of 
decompression chamber sickness of the right lower extremity 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2006).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
initial rating for hyperesthesia of the right face with oral-
buccal apraxia have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).  

4.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial rating 
in excess of 10 percent for chronic depression have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

In a June 2006 statement, the veteran indicated that she 
wished to withdraw her appeal with respect to the issues of 
increased initial ratings for residuals of decompression 
chamber sickness of the right upper extremity, residuals of 
decompression chamber sickness of the right lower extremity, 
hyperesthesia of the right face with oral-buccal apraxia, and 
chronic depression.  As a result, no allegations of error of 
fact or law remains before the Board for consideration with 
regard to these issues.  As such, the Board finds that the 
veteran has withdrawn her claim as to these issues, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues.  This finding has no impact 
with respect to the veteran's entitlement to the increased 
ratings assigned by the August 2006 rating decision.   


ORDER

The claim for entitlement to an initial rating for residuals 
of decompression chamber sickness of the right upper 
extremity, to include hyperesthesia of the right hand, is 
dismissed. 

The claim for entitlement to an increased initial rating for 
residuals of  decompression chamber sickness of the right 
lower extremity is dismissed.   

The claim for entitlement to an increased initial rating for 
hyperesthesia of the right face with oral-buccal apraxia is 
dismissed. 

The claim for entitlement to an increased initial rating for 
chronic depression is dismissed.  


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


